DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant amended claim 1 to add the limitation of a holding-shut surface with surface arranged opposed to an opening direction of the slides and a correspondingly arranged counter-surface arranged at the opposite mold half of the injection in an opposite direction such that the slides are locked in a direction opposite to a closing direction which acts against the injection pressure  such that the slide drive is relieved of the negative forces resulting from the injection pressure in the cavity.
New grounds of rejection are given by the examiner as necessitated by this amendment. 
	Applicant also removed the reference numbers from all the claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (CN 103072239A), of record with machine translation, in view of McLoughlin (US 3,843,088).
	Regarding Claim 1, Qiu discloses an injection mold (paragraph [0006]) having: 
	a. a first mold half and a second mold half  (Fig. 1 paragraphs [0012] [0044] upper mold fixing seat – 10 ; lower mold fixing seat – 20)  is displaceable relative to the first mold half in a first direction (paragraph [0027] upper mold fixing seat and the lower mold fixing seat are relatively moved), wherein at least one of the mold halves has a slide arrangement (Figs. 1-3 paragraph [0055] when upper …and lower mold holder….move relative to each other….whereby pushing the sideways on the slider – 4) for forming a mold cavity (Figs. 1-3 paragraph [0055] mold core – 42), having 
	b. at least two slides (Figs. 4-6 paragraph [0028]…simultaneously drive several sliders to move....), which are movable relative to one another between a closed position and an open position (Figs. 4-6 paragraph [0060] sliding block – 4 …gradually moved toward the outside of the fixed seat – 1…while being opened…when the mold is closing…are synchronously driving the sliders – 4  toward the center of the mold…)  and which, by way of respective first and second guide means  are arranged so as to be displaceable with respect to a component adjacent to the slides (Fig. 2 paragraph [0046]  …top surface of the fixing seat – 1 is provided with at least on straight groove – 12 …), of the associated mold half (Fig. 2 paragraph [0045] above the lower mold holder – 20, a fixing seat – 1), and 
	c. a slide drive having third and fourth guide means which are operatively connected to one another and serve for displacing the slides between the open and the closed position (Figs. 2-9 paragraphs [0049] [0051] …bottom surface of the sliding block – 4 is further provided with an arc-shaped protrusion – 21 which can be driven…arc-shaped protrusion – 21 on the top surface of the gear plate – 2 and the rack – 41 provided on the bottom surface of the slider – 4 the sliders – 4 can be driven to move in the straight grooves – 12 at the same time so that the lateral mold cores – 42 can be moved at the same time…) See Figs. 1 and 2 of Qiu below:

    PNG
    media_image1.png
    964
    956
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    970
    954
    media_image2.png
    Greyscale

	However, Qiu does not disclose that each slide has a holding-shut surface whereby both mold halves interact such that the slides are locked.
	McLoughlin teaches a molding apparatus with a first and second mold half (Fig. 2 Col. 2 ll. 20-25; Col. 6 ll. 10-12... outer moulding means and a collapsible moulding core having transversely slidable outer moulding members – 32 which is on a mould base – 38). 
	Moreover, McLoughlin teaches:
	d.  that each slide has a holding-shut surface which is arranged opposing to an opening direction of the slides (Fig. 1 Col. 5 ll. 47-55 ...outside walls – 34 of the transversely slidable outer moulding members are tapered walls so that the members – 23 have a narrow end towards the outlet end of the moulding apparatus and a wider end remote therefrom on which the members are slidable) and, 
	in the closed position of the injection mold, interacts with a correspondingly arranged counter-surface (Fig. 1 Col. 5  ll. 59-65 skirt member – 36 provides an annular flange portion extends over the outer moulding members – 32 to hold them rigidly in the moulding position ...but when the skirt member is removed  allows the outer moulding members to move into a retracted position) arranged at of the other an opposite mold half of the injection mold in an opposite direction (Fig. 1 Col. 5 l. 65-Col. 6 l. 4 inner surface – 37 of the annular flange is inclined to conform to the inclined outer wall – 34 of the outer moulding members...) , with the result such that the slides are locked in a direction opposite to a closing direction against the injection pressure acting during injection in the cavity upon each slide within the mold cavity (Fig. 1 Col. 6 ll. 33-39 stop means provided in association with the skirt member – 36, annular stop member – 44 ) such that the slide drive is relieved of negative forces resulting from the pressure in the cavity during injection (Col. 6 ll. 47-49 stop means provides for locking of the parts during the moulding operation) See Fig. 1 below:
		
    PNG
    media_image3.png
    953
    662
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill in the art to have combined Qiu with McLoughlin whereby an injection mold having a first and second mold half with at least two slides movable relative to one another between a closed and an open position would also incorporate a holding-shut surface on each slide arranged to an opposing end of the slide to an opening directions and when closed interacts with a correspondingly arranged counter-surface at an opposite mold half so that the slides are locked in an opposite direction to closing. Not only does this relieve negative forces resulting from pressure in the cavity as provided by the stop means with the collapsible core (Col. 6 ll. 33-49), but facilitates improved removal of undercut articles without difficulties or damage (Col. 1 ll. 22-26).

	Regarding Claim 2, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that the third and fourth guide means of the slide drive bear against the component of the associated mold half (Figs. 2-9 paragraph [0049] bottom surface of the sliding block – 4 is further provided with an arc-shaped protrusion – 21 that can be driven to force the sliding block – 4 rack – 41 for linear movement).

	Regarding Claim 3, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that the component of the mold half at least partially encloses the slides or bears against them along a surface (Figs. 7-9 paragraph [0065] sliders – 4 gradually move toward the outside of the fixed seat – 1 synchronously…).

	Regarding Claim 4, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that: 
	a. the first guide means comprise a first groove, and the second guide means comprise an upper part, which is arranged in the first groove, of a sliding block (Figs. 1-3 paragraph [0049] …In the straight groove – 12 there is provided a sliding block – 4 facing the middle end of the fixing base – 1 and having a lateral core – 42), and 
	b. the third guide means are comprise a second groove, and the fourth guide means are comprise a lower part of the sliding block (Figs. 1-5 paragraph [0049] bottom surface of the sliding block – 4 is further provided with an arc-shaped protrusion – 21 that can be driven to force the sliding block – 4 rack – 41 for linear movement), wherein the third guide means are arranged on and/or in a disk (Figs. 1-5 paragraph [0051] arc-shaped protrusions – 21 on the top surface of the surface of the gear plate – 2 …)  which can be rotated about an axis of rotation (Figs. 1-9 … relative movement of the base – 1 and the lower mold fixing base – 20 drives the gear plate – 2 to rotate ….driving the sprocket – 2 to rotate …), and 
	c. the first and the third guide means are arranged at an angle to one another such that, upon rotation of the disk about the axis of rotation (Fig. 5 paragraph [0055] …drive shaft gear – 31 rotates at the same time, so that the gear plate – 2 rotates), a displacement of the associated slides between an open or a closed position is brought about (paragraph [0064]  gear plate – 2 to rotate … pushed the rack – 41 with the arc-shaped protrusion– 21, so that the sliders – 4 …are gradually moved toward the outside of the fixed seat – 1 synchronously…side mold core – 42 is drawn away from the finished product).

	Regarding Claim 5, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that the slides are arranged with respect to one another in one plane and/or at an angle to one plane (Figs. 1, 5 paragraph [0051] arc-shaped protrusion – 21 on the top surface of the gear plate – 2 and the rack – 41 provided on the bottom surface of the slider – 4 the sliders – 4 can be driven to move in the straight grooves – 12 at the same time so that the lateral mold cores – 42 can be moved at the same time…).

	Regarding Claim 8, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that in each case two slides interact in the closed position via a sealing surface (Figs. 4-6 paragraph [0060] when the mold is closing…are synchronously driving the sliders – 4  toward the center of the mold… …sliders – 4 are synchronously driven toward the mold core. Moving the lateral mold core – 42 can be simultaneously closed toward the mold core while closing the mold.).

	Regarding Claim 10, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that at least one mold core is present which, in the closed position of the injection mold, forms part of the outer wall of the mold cavity between the slides (Fig. 2 paragraph [0049] In the straight groove – 12, there is provided a sliding block – 4 facing the middle end of the fixing base – 1 and having a lateral mold core – 42…).

	Regarding Claim 11, the combination of Qiu and McLoughlin disclose all the limitations of Claim 10 and Qiu further discloses that the mold core corresponds with the mold cavity through in an opening in the component of the mold half (Fig. 2 paragraph [0028] …each lateral mold center/lateral mold core – 42 can simultaneously perform mold clamping or demolding actions. See openings on fixed mold – 1 coinciding with axes through lateral mold centers – 42).

	Regarding Claim 12, the combination of Qiu and McLoughlin disclose all the limitations of Claim 1 and Qiu further discloses that the two mold halves have a slide arrangement wherein the slides directly interact in the closed position of the injection mold (Fig. 1 paragraph [0051] slider – 4 straight grooves – 12 at the same time, so that the lateral mold cores – 42 can be moved at the same time…).

2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Qiu (CN 103072239A), of record with machine translation, and McLoughlin (US 3,843,088) as applied to Claim 1 above, and further in view of Lavallee (US 2002/0086074), of record.
	Regarding Claim 6, the combination of Qiu and McLoughlin all the limitations of Claim 1 but do not disclose that the slides form a spherical mold cavity (Figs. 3-5 paragraph [0017) 
	Lavallee discloses a golf ball injection mold (abstract) whereby hemispherical cavities join to form a spherical mold cavity and a plurality of laterally extending retractable core pins which are extensible into the spherical cavity under control of an actuating mechanism to support the golf ball core during injection molding (Figs. 1, 2 paragraph [0015] lower hemispherical cavities – 6 retractable core pins – 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Qiu and McLoughlin to incorporate Lavallee whereby an injection mold having a first and second mold half displaceable relative to each other and having a slide arrangement for forming a mold cavity with slide locks would have the slides forming a spherical cavity. This then could be used to simultaneously injection mold a plurality of articles such as golf balls (paragraph [0002]).

	Regarding Claim 7, the combination of Qiu, Lavallee and McLoughlin disclose all the limitations of Claim 6 and Lavallee further discloses that the slides serve to form a spherical mold cavity with local undercuts (Fig. 4 paragraph [0019] vent pin – 34 may be contoured to form a dimple).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742